Carpinello, J.
Proceeding pursuant to CPLR article 78 (initiated in this Court pursuant to CPLR 506 [b] [1]) to prohibit respondent Justice of the Supreme Court from imposing certain conditions on petitioner’s pretrial bail.
In this proceeding, petitioner challenges a June 2006 order *1002for release on electronic monitoring issued by respondent Justice of the Supreme Court pending disposition of certain criminal charges against him. In the meantime, petitioner was found guilty of one such charge, namely, stalking in the fourth degree, and the subject bail order was revoked and a new one issued by another Justice of the Supreme Court (McDonough, J.) pending sentencing. This Court has further been advised that petitioner has since been sentenced to time served without any additional conditions. Under these circumstances, the issue presented in this proceeding has become moot and the appeal must therefore be dismissed (see e.g. People ex rel. Ferguson v Campbell, 186 AD2d 319 [1992]; People ex rel. Flowers v Harris, 76 AD2d 872 [1980]; People ex rel. Sostre v Tutuska, 31 AD2d 737 [1968], lv denied 23 NY2d 646 [1969]).
Cardona, EJ., Peters, Spain and Kane, JJ., concur. Adjudged that the appeal is dismissed, as moot, without costs.